Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 20-BG-354

IN RE TAKISHA BROWN                                   2019 DDN 260
A Disbarred Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 472664


BEFORE: Thompson, McLeese, and Deahl, Associate Judges.


                                   ORDER
                              (FILED – May 28, 2020)

       On consideration of Disciplinary Counsel’s report regarding petitioner’s
petition for reinstatement wherein Disciplinary Counsel informs the court that Ms.
Brown has demonstrated that she is fit to resume the practice of law, and it appearing
that petitioner is eligible to file the petition for reinstatement, see In re Brown, 112
A.3d 913 (D.C. 2015), it is
it is

      ORDERED that petitioner’s petition for reinstatement is granted. It is

      FURTHER ORDERED that Takisha Brown is hereby reinstated to the Bar of
the District of Columbia.


                                   PER CURIAM